Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT

            An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to an applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
            The following changes have been made in a subject of the application to place the claims in a condition for allowance:

                                                                    Claim

In claim 1: 
- line 11, changed “an” to --the--.      

The above change was made to place the application in better condition for allowance.

REASONS FOR ALLOWANCE
       
          The following is an Examiner's Statement of Reasons for Allowance: 

          Claims 1-7 are allowed because none of the prior art references of record teaches an apparatus for collecting a biomolecule from a specific region of a tissue section, comprising an energy application system that configured to disrupt at least a part of a specific region of a tissue section; a dispensing pipette system configured to form a droplet on the tissue section; and a computer system configured to designate the specific region on the tissue section on an optical image acquired by the microscope system, wherein a biomolecule from the specific region being disrupted is dissolved or dispersed in the droplet in the combination as claimed. 
            Claims 8-13 are allowed because none of the prior art references of record teaches a method for collecting a biomolecule from a specific region of a tissue section, comprising steps of dispensing a recovery solution on the tissue section so that a droplet to be formed covers the specific region, and forming a droplet; applying energy to at least a part of the specific region in a state where the droplet is present on the tissue section; and recovering the droplet in the combination as claimed. 

            Claims 14-15 are allowed because none of the prior art references of record teaches a method for collecting a biomolecule in a specific cell of a cultured cell adhered onto a substrate, comprising steps of dispensing a recovery solution on a water-repellent thin film so that a droplet to be formed covers a specific cell, and forming a droplet; applying energy to at least a part of the specific cell in a state where the droplet is present on the water-repellent thin film; and recovering the droplet in the combination as claimed. 

Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pat. 8,588,502; US Pat. 8,704,196; US Pub. 2004/0001196) cited in the PTO 892 form show a microscope which is deemed to be relevant to the present invention.  These references should be reviewed.

CONCLUSION

            Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 7:30 P.M..
The fax number of this Group 2800 is (571) 273-8300.

           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Mathew Luu can be reached on (571) 272-7663. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANH T VO/Primary Examiner, Art Unit 2853